                 Case 1:20-cv-01130-CCB Document 16 Filed 05/08/20 Page 1 of 1



                                   IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF MARYLAND
Antietam Battlefield KOA, et al.
                                                        *
      Plaintiff,
                                                        *
      v.                                                                Case No.           1:20-cv-1130
                                                        *
Lawrence J. Hogan, et al.
      Defendant.                                        *

                                   ENTRY OF APPEARANCE IN A CIVIL CASE

TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:
                                                                       amicus curiae, Americans United for Separation of Church & State
             Enter my appearance as counsel in this case for the _______________________________

             I certify that I am admitted to practice in this Court.


May 8, 2020                                                 /s/ Richard B. Katskee
Date                                                        Signature
                                                             Richard B. Katskee, Bar No. 27636
                                                            Printed name and bar number

                                                             1310 L St. NW, Ste. 200, Washington, DC 20005


                                                            Address
                                                             katskee@au.org
                                                            Email address
                                                             (202) 466-3234
                                                            Telephone number
                                                             (202) 466-3353
                                                            Fax number




EntryofAppearanceCivil (08/2015)
